Putnam Investments One Post Office Square Boston, MA 02109 December 2, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Investment Funds (Reg. Nos. (33-56339) (811-07237)(the “Trust”), on behalf of its’ Putnam Research Fund and Putnam Growth Opportunities Fund series (the “Funds”) Post-Effective Amendment No. 144 to Registration Statement on Form N-1A (the “Amendment”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the forms of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 144 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on November 26, 2014. Comments or questions concerning this certificate may be directed to Venice Monagan at 1-800-225-2465, ext. 2577. Very truly yours, Putnam Investment Funds By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James Thomas, Esq.
